Citation Nr: 0517354	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  94-28 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection, for compensation purposes 
only, for the residuals of an injury to the mouth.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to 
February 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  When this case originally came before 
the Board, the issues on appeal include entitlement to 
service connection for the residuals of a thoracic spine 
fracture, service connection for the residuals of a right 
knee injury, service connection for hemorrhoids, service 
connection for the residuals of a head injury, to include 
facial scars, service connection for the residuals of a mouth 
injury and service connection for bilateral corneal ulcers.

In July 2001, the Board remanded all six issues back to the 
RO for the purpose of obtaining additional medical evidence 
and for needed development.  The record reflects that in 
November 2003, service connection was granted for bilateral 
corneal ulcers, the residuals of a head injury, hemorrhoids, 
the residuals of a right knee injury, and the residuals of a 
thoracic spine fracture.  Service connection was also granted 
for residuals of a mouth injury but for treatment purposes 
only.  Service connection was not granted for compensation 
purposes, and as such, this issue remains before the Board on 
appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran is service-connected for dental treatment 
purposes for teeth 4 and 8.

3.  Although the veteran's teeth were injured as a result of 
trauma, the evidence does not show or suggest that the 
veteran now has a treatable disability of maxilla or 
mandible, or that he suffers from a ratable disability of the 
mouth.  


CONCLUSION OF LAW

The veteran's teeth disabilities may not be service-connected 
for purposes of compensation.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
(November 2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decision that 
denied the veteran's claim, the rating decisions that have 
been issued since that time, the statement of the case (SOC), 
the supplemental statements of the case (SSOCs), and the 
Board's Remand of July 2001.  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions.  He was informed 
what he must do in order to prevail on his claim involving 
his teeth (for compensation purposes).  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in November 2001, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim involving his mouth, for 
compensation purposes.  The veteran was also given an 
opportunity to present testimonial evidence before the RO and 
the Board.  It seems clear that the VA has given the veteran 
every opportunity to express his opinions with respect to his 
claim and the VA has obtained all known documents and 
information that would substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that, as a result of the Board's 
Remand in July 2001, the veteran underwent a VA dental 
examination in June 2003 in order to determine the nature of 
any dental residuals that the veteran may have been currently 
suffering therefrom.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
issue addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant did not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, the SSOCs, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  See Mayfield v. Nicholson, 19 
Vet. App. ___, slip op. at *32, 2005 WL 957317 (Vet. App. 
Apr. 14, 2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing dental claims.  He has, by 
information letters, rating decisions, the SOC, and the 
SSOCs, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381(a) (2004).  As such, service connection 
for compensation purposes is not available for a dental 
condition other than for injuries sustained as a result of 
dental trauma.  In claims for service connection for 
compensation purposes, consideration will be given to each 
defective or missing tooth and each disease of the teeth and 
periodontal disease separately to determine whether the 
condition was incurred in or aggravated in the line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma, or whether the veteran was interned 
as a prisoner of war.  38 C.F.R. § 3.381(b) (2004).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C) (West 2002); 
38 C.F.R. § 17.161(c) (2004).  For these purposes, the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during a veteran's military service.  See VA O.G.C. Prec. Op. 
No. 5- 97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2004).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
17.161 (2004).

The record reflects that while the veteran was in service, he 
was involved in a motor vehicle accident.  As a result of 
that accident, the veteran fractured two teeth - numbers 4 
and 8.  Four other teeth, numbers 1, 16, 17, and 32, were 
removed while the veteran was in the service.  In November 
2003, service connection was granted for dental treatment for 
teeth number 4 and 8.  Such an action was based upon a VA 
dental examination that was accomplished in June 2003.

During that examination, the examiner commented on teeth 1, 
4, 8, 16, 17, and 32.  The examiner did not, however, find 
soreness in the temporomandibular joint.  He did not opine 
that the veteran's bite was affected through the loss of 
teeth 4 and 8.  Lesions were not found or complained thereof.  
In other words, dental disorders for which compensation could 
be assigned therefor were not found or diagnosed.  The loss 
of teeth 4 and 8 are not disabilities for which compensation 
may be assigned pursuant to 38 C.F.R. § 4.150 (2004).   

That is, service connection for loss of teeth can be 
established for compensation purposes if the loss is due to 
the loss of the body of the maxilla or mandible due to trauma 
or disease, such as osteomyelitis.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2004).  The medical evidence does not 
show that the veteran experienced any damage to the maxilla 
or mandible during service, and therefore, entitlement to 
compensation benefits for the loss of the body of the maxilla 
or mandible is not shown.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Based on the type of 
dental problems the veteran seeks compensation for, the Board 
finds that there is no basis to grant compensation as a 
matter of law.  Hence, the veteran's claim is denied.  


ORDER

Service connection, for compensation purposes only, for the 
residuals of an injury to the mouth, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


